DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-4 and 6-15 of U.S. Application 16/818,511 filed on December 11, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 6, 14, and 15 have been entered.
Claims 5 and 16 have been cancelled. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 12/11/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a passive current sensor, comprising: a pair of temperature measuring contacts, each of the temperature measuring contacts is electrically insulated from the busbars and the shunt resistor in combination with the other limitations of the claim. 

Claims 2-4 and 6-10 are also allowed as they depend on allowed claim 1.

Regarding claim 14, the prior art of record taken alone or in combination fail to teach or suggest a method for assembling a passive current sensor, comprising a pair of temperature measuring contacts into a support; each of the temperature measuring contacts is electrically insulated from the busbars and the shunt resistor in combination with the other limitations of the claim. 

Regarding claim 15, the prior art of record taken alone or in combination fail to teach or suggest an assembly for a passive current sensor, comprising:  a shunt element including a pair of electrically conductive busbars and a shunt resistor electrically connecting the busbars to each other, the temperature measuring contacts are electrically insulated from the busbars and the shunt resistor in combination with the other limitations of the claim. 

Conclusion


	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.